Citation Nr: 1127562	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from January 1952 January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for hearing loss and tinnitus.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In July 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The Veteran asserts that his exposure to loud noise while in service has caused the claimed hearing loss and tinnitus.  Specifically, he asserts that in-service noise exposure while serving in an artillery unit resulted in hearing loss and tinnitus, as he was exposed to loud noise during such service from weapons such as large caliber cannons.  In this regard, the Board notes that the Veteran's service personnel records show that he served in an artillery unit, and was likely exposed to loud noise, during his period of service. 

A VA audiological evaluation took place in July 2006.  Audiometric testing revealed hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  See 38 C.F.R. § 3.385.  However, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his military service.  The examiner supported this opinion by stating that there was no evidence in the claims file of hearing loss or tinnitus, and that the onset of tinnitus was not reported in service or soon thereafter. 

However, the Board notes that a private treatment record, dated in December 2005, indicating treatment for tinnitus and complaints of hearing loss, was associated with the claims file subsequent to the July 2006 VA examination.  Also, as discussed below, in his November 2006 NOD and July 2007 substantive appeal, the Veteran reported that he had received VA treatment for hearing loss and tinnitus.  However, records of such treatment have not been associated with the claims file, and were not available for review by the July 2007 VA examiner.  It therefore appears that the VA examiner's opinion was based, in part, on incorrect facts, and is, thus, inadequate.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).

Moreover, the VA examiner's rationale that the Veteran's claimed disabilities were not reported in or shortly after service, and, therefore, that neither claimed disability is related to service, is also inadequate.  In this regard, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a service connection claim for such.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the July 2006 VA examiner based the opinion that it was unlikely that the Veteran's hearing loss and tinnitus were related to service, in pertinent part, on the finding that the onset of any such disability was not reported in service or soon thereafter.  However, the examiner did not provide any explanation of how this finding is relevant to the medical question of whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure, or why this finding, alone, makes it unlikely that there is any medically sound basis for attributing either such current disability to service.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the record still does not include an adequate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-the Board finds that further medical development of the claims is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should forward the claims file to the examiner who provided the July 2006 audiological examination for an addendum opinion with a complete, clearly-stated rationale.  With respect to both any hearing loss to an extent recognized as a disability for VA purposes, and any current tinnitus, the examiner should clearly opine whether it is at least as likely as not that such disability is the result of injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with serving in an artillery unit.  The examiner should thoroughly and clearly explain all opinions, and, in citing evidence of record to support an opinion, explain the relevance of such evidence to the medical question of whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure.  The RO should only arrange for further examination of the Veteran if the July 2006 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection for hearing loss and tinnitus (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, as noted above, the record reflects that there may be outstanding VA medical records pertinent to the claims remaining on appeal.  Specifically, in his November 2006 NOD and July 2007 substantive appeal, the Veteran reported that he had been treated at the Castle Point VA Medical Center (VAMC) for hearing loss and tinnitus.  While the claims file currently includes outpatient treatment records from the Castle Point VAMC, such records are dated from May 2008 to May 2009; the Veteran's statement indicates that earlier records of VA treatment for hearing loss and tinnitus are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for hearing loss and tinnitus, prior to May 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Furthermore, while the matter is on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Castle Point VAMC all outstanding pertinent records of evaluation and/or treatment of hearing loss and tinnitus (dated prior to May 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the individual who examined the Veteran in July 2006 for an addendum opinion.

With respect to each diagnosed disability-hearing loss to an extent recognized as a disability for VA purposes  (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent) and any current tinnitus-the examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to specifically include likely in-service noise exposure associated with service in an artillery unit.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an ear, nose and throat (ENT) physician or audiologist,  to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached-including an explanation of the relevance of any evidence used to support such conclusions-in a printed (typewritten) report.  

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



